Order entered July 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00078-CR

                       ARMANDO RODRIGUEZ ZUNIGA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F12-52672-X

                                              ORDER
        We DENY appellant’s July 2, 2014 motion for leave to obtain an electronic copy of the

reporter’s record from the appellate clerk.

        We ORDER Official Court Reporter Jan Cherie Williams to file, within FIFTEEN

DAYS of the date of this order, a copy of the reporter’s record with the Dallas County District

Clerk as required by Texas Rule of Appellate Procedure 34.6(h).

        We EXTEND the time to file appellant’s brief until THIRTY DAYS from the date of

this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE